Citation Nr: 1108493	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO. 09-37 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a compensable rating for residuals of fracture, nasal bone, moderate deformity.

2. Entitlement to service connection for a respiratory disorder.

3. Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1955 to February 1960.

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C. VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

The Board initially finds that a remand is necessary in order to obtain outstanding VA treatment records.  In this regard, in July 2008, the Veteran reported that he received VA medical treatment at the San Juan, Commonwealth of Puerto Rico, VA Medical Center (VAMC) from 2001 to 2008 and the Bay Pines, Florida, VAMC from 2008 to the present.  The claims file contains San Juan VAMC records from December 2001, August 2007 to September 2008, and November 2009 to April 2010.  The file also contains Bay Pine VAMC records from August 2008 to September 2008.  Therefore, these records do not appear to be complete, particularly the San Juan VAMC records.  38 U.S.C.A. § 5103A(b)(3) requires that VA continue any attempts to get federal records "until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile."   See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (because VA is deemed to have constructive knowledge of all VA records and such records are considered evidence of record at the time a decision is made).  Therefore, any outstanding records from the San Juan VAMC dated from 2001 to the present and from the Bay Pines VAMC dated from 2008 to the present should be obtained and associated with the claims file.

Pertinent to the Veteran's claim of entitlement to service connection for a respiratory disorder, his service treatment records reveals multiple instances of treatment for lung problems during the course of his active duty.  Specifically, 
An August 1955 record reflects a diagnosis of pharyngitis.  In February 1956, the Veteran was treated for pharyngitis.  In June 1956, it was noted that the Veteran had pain for three months duration at the back of his right side of chest with a cough.  An X-ray was normal.  In September 1957, he was treated for a cough, with a diagnosis of possible influenza.  The Veteran's January 1960 separation examination revealed a diagnosis of chronic asthenoid bronchitis.  Also, at such time, he reported ear, nose, or throat trouble, and asthma.  It was also noted that the Veteran had asthma since entering the Army.  Furthermore, the Veteran reports that he has had breathing troubles since service.  The Veteran's current medical records show lung problems, including lung cancer. 

While the Veteran was afforded a VA examination in October 2008, the examiner failed to discuss the diagnosis of chronic asthenoid bronchitis at separation and noted that the Veteran had no current lung problems.  As this examination was conducted prior to the diagnosis of lung cancer, the examiner may have relied on incomplete VA treatment records, and he failed to discuss the chronic asthenoid bronchitis in service, the Board finds that the Veteran should be provided another VA examination.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006) (VA must provide a medical examination when it is necessary to decide the claim).

With respect to the Veteran's increased rating claim as well as his claim of entitlement to service connection for bilateral hearing loss, he was afforded VA examinations in October 2008 and September 2008, respectively.  Therefore, after securing all outstanding records, the agency of original jurisdiction should review the record and then determine if any additionally-indicated development, to include affording the Veteran any contemporary examinations or obtaining any opinions deemed necessary for the appropriate adjudication of the claims, should be conducted.

The Board also notes that the Veteran is represented by the Puerto Rico Public Advocate for Veterans Affairs.  There is no indication that the Veteran's representative had an opportunity to execute a VA Form 646, Statement of Accredited Representative in Appealed Case, prior to the RO's certification of the appeal to the Board.  The Board notes that the case is on appeal from St. Petersburg, Florida, and the Veteran's representative is in Puerto Rico; however, the Board finds that due process of law requires that this case be remanded for such procedural development prior to an appellate decision.  See 38 C.F.R. § 20.600.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records from the San Juan VAMC dated from 2001 to the present and the Bay Pines VAMC dated from 2008 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After the above development has been completed and all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the etiology of his respiratory disorder.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  

The examiner should identify any current respiratory disorder present, to include lung cancer.  Thereafter, the examiner should indicate whether it is at least as likely as not that any respiratory disorder present, to include lung cancer, is related to the Veteran's military service, to include his documented in-service treatment for respiratory complaints and/or his diagnosis of chronic asthenoid bronchitis as noted on his January 1960 separation examination.  

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his respiratory disorder and the continuity of symptomatology.  The rationale for any opinion offered should be provided.  

3.  Relevant to the Veteran's increased rating claim as well as his claim of entitlement to service connection for bilateral hearing loss, after securing and reviewing all outstanding records, any additionally-indicated development, to include affording the Veteran any contemporary examinations or obtaining any opinions deemed necessary for the appropriate adjudication of the claims, should be conducted.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

5.  The Veteran's representative, Puerto Rico Public Advocate for Veterans Affairs, must be afforded the opportunity to file a VA Form 646 before the case is returned to the Board for further appellate review.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).

